Cohn and Callahan, JJ.
(dissenting). In our opinion the tenants who pay the rent are persons “specially and beneficially interested” in an application for an increase of those rents. That interest is as real as anything can be and is not overcome by any nice distinction as to the nature of their interest in the contract under which the building in which they live was erected.
They should not be foreclosed from an opportunity of examining directly the officers of the applicant as to the correctness of the claimed expenses either before or at the trial by counsel of their own choosing. They should not be foreclosed from raising any issues as they may deem proper by their own answers. They should not necessarily be bound by any admission by the city as to the correctness of the expenses.
We vote to modify the order by granting intervention but limiting it to not more than three tenants who shall act in a representative capacity and who shall speak through one counsel to be selected by the court and only that counsel shall be permitted to plead and examine on behalf of the tenants. Steps may be taken on the order of intervention that would prevent the tenants from unduly delaying the proceedings.
Peck, P. J., Van Voorhis and Heffernan, JJ., concur in Per Curiam opinion; Cohn and Callahan, JJ., dissent, in opinion.
Order affirmed. [See post, p. 931.]